Exhibit 10.1




LICENSE AGREEMENT




This LICENSE AGREEMENT ("Agreement") is made and effective as of this 19th day
of January, 2012 (the "Effective Date"), by and between THE ENLIGHTENED GOURMET,
INC., (“Licensor”) a Nevada Corporation, with its principal offices located at
236 Centerbrook Road, Hamden CT, 06518 and CALIP DAIRIES, INC. (“Licensee”) a
New York corporation, with its principal place of business located at 701 Zerega
Avenue, Bronx, New York 10473 (together the "Parties").




WITNESSETH




WHEREAS, Licensor is the developer of Absolutely Free Gourmet Ice Cream, and is
the registered owner of the registered mark Absolutely Free Gourmet Ice Cream,
(“Licensed Mark”) and has the sole and exclusive rights to license Absolutely
Free Gourmet Ice Cream and the Licensed Mark pursuant to the terms hereof; and,




WHEREAS, Licensee is familiar with the business of manufacturing, promoting and
selling ice cream products and Licensee desires to obtain from Licensor, the
exclusive right and license to sell, manufacture, market, distribute, promote,
advertise and sell Absolutely Free Gourmet Ice Cream in the Territory (as
hereinafter defined), and to use the Licensed Mark in connection with the
manufacturing, marketing, distribution, promotion, advertising and selling of
Absolutely Free Gourmet Ice Cream; and,




WHEREAS, Licensor is willing to grant the license pursuant to the terms
contained herein.




NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the Parties hereto covenant and agree as follows:




ARTICLE 1

DEFINITIONS




The following definitions shall apply:




A. TERRITORY. All supermarkets, club stores, independent markets, chain
convenience stores and mom & pop stores in the United States of America.




B. LICENSED PRODUCT.  The Absolutely Free Gourmet Ice Cream products listed on
Schedule 1 attached hereto, including any additional flavors and/or line
extensions to the current line.




C. NET SALES. The sales price at which Licensee or any Subsidiary or Affiliate
(as hereinafter defined) bills its Non-Subsidiary or Non-Affiliate customers for
Licensed Product less any off invoice promotional allowances, but for the
purposes of this Agreement shall not be net of any advertising expenses or
slotting allowances, whether such advertising expenses or slotting allowances
are paid in cash, or with Licensed Product.




D. SUBSIDIARY. Any corporation or other entity which is 100% directly or
indirectly owned by Licensee.




E. AFFILIATE. Any corporation or other entity which (i) is at least 50% owned by
the Licensee, (ii) is otherwise controlled by Licensee or (iii) controlled by
the principals of the Licensee.




ARTICLE 2

GRANT OF LICENSE RIGHTS




Upon the terms and conditions of this Agreement, Licensor hereby grants to
Licensee, during the term of this Agreement, the sole and exclusive right and
license to manufacture and sell the Licensed Product, and to use the Licensed
Mark in connection with such sales of the Licensed Product in the Territory.




ARTICLE 3

EXCLUSIVITY OF LICENSE




Licensor shall not grant any other license effective during the term of this
Agreement for the Licensed Product, or the Licensed Mark in the Territory.
 Licensor acknowledges that Licensee can and presently does manufacture and/or
distribute in parts of the Territory goods similar to the Licensed Product
covered by this Agreement. Licensor further acknowledges and consents to
Licensee obtaining other additional licenses for the manufacture and/or
distribution of other similar lines of goods during the term of this Agreement.
Licensee shall not, during the term of this Agreement and thereafter, challenge
either Licensor's title in and to the Licensed Product or the validity of this
License.





--------------------------------------------------------------------------------




ARTICLE 4

TERM OF AGREEMENT




A.  Subject to the rights of termination set forth in Article 13 of this
Agreement, the initial term of this Agreement shall be for three (3) years
commencing on the execution date above and terminating on December 31, 2014.  




B.  Licensee shall have the option to renew this Agreement for an initial
three-year period, so long as Licensee has achieved gross sales greater than or
equal to $300,000 in the year ended December 31, 2014.  




C.  To the extent that the Agreement is renewed pursuant to Article 4(b), and
until such time as the Licensee’s annual Net Sales, on a calendar basis, are
less this than one million five hundred thousand dollars ($1,500,000), this
Agreement shall be automatically renewed for subsequent three (3) year periods
so long as the Licensee’s Net Sales increases, for each two (2) year period
commencing January 1, 2015, are greater than or equal to ten percent (10%).  For
purposes of this Article 4(c), the initial two (2) year period shall be the year
commencing on January 1, 2015 and ending December 31, 2016, and every two (2)
year period retrospectively beginning on each January 1st thereafter until such
time as annual Net Sales, on a calendar basis, are greater than or equal to one
million five hundred thousand dollars ($1,500,000).  The base year to calculate
such Net Sales increases shall be the year ended December 31, 2014.  




D.  To the extent that the Agreement is renewed pursuant to Article 4(b) or
4(c), and the Licensee’s annual Net Sales, on a calendar basis, are greater than
one million five hundred thousand dollars ($1,500,000), this Agreement shall be
automatically renewed for subsequent three (3) year periods, so long as the
Licensee’s Net Sales increases, for each retrospective two (2) year period
commencing on January 1st of the year following the calendar year that annual
Net Sales are equal to or greater than one million five hundred thousand dollars
($1,500,000), are greater than or equal to five percent (5%).  The base year to
calculate such Net Sales increases shall be the year ended December 31st of the
year that Net Sales were equal to or greater than one million five hundred
thousand dollars ($1,500,000).




E.  Licensee may terminate this Agreement at any time upon ninety (90) days
prior written notice to Licensor, and Licensee shall notify Licensor of its
intent to either renew or not renew this Agreement not later than  one hundred
eighty (180) days prior to any termination date pursuant to this Agreement.




ARTICLE 5

CONFIDENTIALITY




The Parties acknowledge that all information relating to the business and
operations of Licensor and Licensee which they learn or have learned during or
prior to the term of this Agreement, including the Licensed Product’s
proprietary recipe to make the Licensed Product, is confidential (the
“Confidential Information”). Both Parties acknowledge the need to preserve the
confidentiality and secrecy of the Confidential Information, especially the
Licensed Product’s proprietary recipe and agree that both during the term of
this Agreement and after the expiration or termination hereof, they shall not
use or disclose the Confidential Information, and shall take all necessary steps
to preserve in all respects such confidentiality and secrecy of the Confidential
Information. The provisions of this paragraph shall not apply with respect to
any Confidential Information which has entered the public domain so long as such
Confidential Information was not released (i) as a result of the fault of either
Party or, (ii) by any person subject to a separate confidentiality agreement
with either Party. The provisions of this paragraph shall survive the expiration
or termination of this Agreement.




ARTICLE 6

DUTIES OF LICENSEE




A. Best Efforts. During the term of this Agreement, Licensee will use its best
efforts to exploit the rights herein granted throughout the Territory and to
sell the maximum quantity of Licensed Product therein consistent with the
Licensor’s high standards for manufacturing the Licensed Product.




B. Manufacturing, Sales and Marketing Expenses. Licensor shall not be
responsible for the cost of manufacturing the Product, or any cost associated
with marketing and advertising the Licensed Product including any slotting
allowances. Licensee shall bear any and all costs related thereto.





2




--------------------------------------------------------------------------------




ARTICLE 7

QUALITY STANDARDS




A. Manufacture of Licensed Product; Quality Control.




(i) The manufactured Licensed Product shall at all times be of the highest
quality consistent with the Licensed Product currently manufactured by the
Licensor.  Licensee agrees to obtain pre approval from Licensor for (i) any and
all ingredients used to manufacture the Licensed Product, (ii) any vendors
providing ingredients to manufacture the Licensed Product, (iii) any vendors
providing retail packaging for the Licensed Product and (iv) any co-packer to
manufacture the Licensed Product.




(ii) All Licensed Product shall be manufactured, labeled, sold, distributed and
advertised in accordance with all applicable national, state and local laws and
regulations.




(iii) Licensee shall submit to Licensor for approval any new product for
Licensor's review (“Proposed New Products”), which approval shall not be
unreasonably withheld.  In the event that Licensor does not respond to Licensee
within ten 10 days of the receipt of the Proposed New Products, any and all
items included in the Proposed New Products shall be deemed approved.




B.  Purchase of Raw Materials from Licensor. Licensor will sell to Licensee all
of its existing raw materials inventory, on a when and as needed basis, to the
Licensee at the lower of ninety percent (90%) of the Licensor’s cost, or at the
avoidable cost of similar raw materials which could otherwise be purchased by
the Licensee.  Licensor represents and warrants that the raw materials sold to
Licensee under this Article 7B are good and salable.




ARTICLE 8

SALES ROYALTY




A. Licensee shall pay to Licensor a royalty on sales of the Licensed Product
equal to four percent (X%) of each month’s Net Sales (the “Sales Royalty”). The
Sales Royalty payable hereunder shall be accounted for and paid on a monthly
basis within thirty (30) days after the close of the prior month’s sales.  In
other words, the actual Sales Royalty will be paid thirty (30) days in arrears
computed on the basis of Net Sales during the calendar month immediately
preceding the day upon which Sales Royalties are being paid.




B. In connection with any Licensed Product sold and/or distributed by Licensee
to any entity at a price lower than the price otherwise charged in the normal
equivalent channels of trade, the Sales Royalty payable thereon shall be equal
to four percent (4%) of the price otherwise charged in the normal equivalent
channels of trade.




ARTICLE 9

SALES STATEMENT; BOOKS AND RECORDS; AUDITS




A. Sales Statement. Licensee shall deliver to Licensor at the time each Sales
Royalty payment is due, a reasonably detailed report indicating the Net Sales
and a computation of the amount of Sales Royalty payable hereunder for said
period. Such statement shall be furnished to Licensor whether or not any
Licensed Product has been sold during the period of which such statement is due.




B. Books and Records; Audits. Licensee shall prepare and maintain, in such
manner as will allow Licensor’s accountants to audit same in accordance with
generally accepted accounting principles, complete and accurate books of account
and records (specifically including without limitation the originals or copies
of documents supporting entries in the books of account) in which accurate
entries will be made covering all transactions, arising out of or relating to
this Agreement. Licensor and its duly authorized representatives shall have the
right, for the duration of this Agreement and for two (2) years thereafter,
during regular business hours and upon seven (7) business days advance notice
(unless a shorter period is appropriate in the circumstances), to audit said
books of account and records and examine all other documents and material in the
possession or under the control of Licensee with respect to the subject matter
and the terms of this Agreement, including, without limitation, invoices,
credits and shipping documents, and to make copies of any and all of the above.
All such books of account, records, documents and materials shall be kept
available by Licensee for at least two (2) years after the end of the period to
which they relate. If, as a result of any audit of Licensee's books and records,
it is shown that Licensee's payments were less than the amount which should have
been paid with respect to sales occurring during the period in question,
Licensee shall reimburse Licensor for the cost of such audit and shall make all
payments required to be made to eliminate any discrepancy revealed by said audit
within ten (10) days after Licensor's demand therefore.





3




--------------------------------------------------------------------------------




ARTICLE 10

INDEMNIFICATION AND INSURANCE




A. Indemnification of Licensor. Licensee hereby agrees to save and hold Licensor
and its agents harmless of and from and to indemnify them against any and all
claims, suits, injuries, losses, liability, demands, damages and expenses
(including, subject to subparagraph D below, Licensor's reasonable attorneys'
fees and expenses) which Licensor may incur or be obligated to pay, or for which
either may become liable or be compelled to pay in any action, claim or
proceeding against it, for or by reason of any acts, whether of omission or
commission, that may be committed or suffered by Licensee or any of its
servants, agents or employees in connection with Licensee's performance of this
Agreement, including but not limited to those arising out of the alleged defect
in any Licensed Product produced by Licensee under this Agreement, the
manufacture, labeling, sale, distribution or advertisement of any Licensed
Product by Licensee in violation of any national, state or local law or
regulation or the breach of Article 5 hereof. The provisions of this paragraph
and Licensee's obligations hereunder shall survive the expiration or termination
of this Agreement.




B. Indemnification of Licensee. Licensor hereby represents and warrants that it
has the right and the corporate authority to enter into this Agreement, and that
it has (i) received any and all permissions and (ii) taken any and all necessary
corporate action, including obtaining a Board of Directors Resolution to allow
the Licensor to enter in this Agreement.  Licensor agrees to save and hold
Licensee and its agents harmless of and from, and to indemnify them against any
and all claims, suits, injuries, losses, liability, demands, damages and
expenses (including Licensee’s reasonable attorneys' fees and expenses) which
may arise from any claim by any shareholder, lender, or third party as a result
of the Licensor entering into this Agreement.




C. Insurance Policy. Licensee shall procure and maintain at its own expense in
full force and effect at all times during which the Licensed Product is being
sold, with a responsible insurance carrier acceptable to Licensor, a public
liability insurance policy including products liability coverage with respect to
the Licensed Product with a limit of liability not less than one million dollars
($1,000,000). It shall be acceptable if such coverage is provided by a product
liability policy and an additional umbrella policy. Such insurance policies
shall be written for the benefit of Licensee and Licensor and shall provide for
at least thirty (30) days prior written notice to said parties of the
cancellation or substantial modification thereof. Licensor shall be a named
insured on each such policy. Such insurance may be obtained by Licensee in
conjunction with a policy which covers products other than Licensed Product.




D. Evidence of Insurance. Licensee shall, from time to time upon reasonable
request by Licensor, promptly furnish or cause to be furnished to Licensor
evidence in form and substance satisfactory to Licensor of the maintenance of
the insurance required by subparagraph B above, including, but not limited to,
copies of policies, certificates of insurance (with applicable riders and
endorsements) and proof of premium payments. Nothing contained in this paragraph
shall be deemed to limit in any way the indemnification provisions of the
subparagraph A above.




E. Notice. Licensor will give Licensee notice of any action, claim, suit or
proceeding in respect of which indemnification may be sought and Licensee shall
defend such action, claim, suit or proceeding on behalf of Licensor. In the
event appropriate action is not taken by Licensee within thirty (30) days after
its receipt of notice from Licensor, then Licensor shall have the right, but not
the obligation, to defend such action, claim, suit or proceeding. Licensor may,
subject to Licensee's indemnity obligation under subparagraph A above, be
represented by its own counsel in any such action, claim, suit or proceeding. In
any case, the Licensor and the Licensee shall keep each other fully advised of
all developments and shall cooperate fully with each other in all respects in
connection with any such defense as is made. Nothing contained in this paragraph
shall be deemed to limit in any way the indemnification provisions of the
subparagraph A above except that in the event appropriate action is being taken
by Licensee by counsel reasonably acceptable to Licensor, with respect to any
not-trademark or intellectual property, action, claim, suit or proceeding.
Licensor shall not be permitted to seek indemnification from Licensee for
attorneys' fees and expenses incurred without the consent of Licensee. In
connection with the aforesaid actions, claims and proceedings, the parties
shall, where no conflict of interest exists, seek to be represented by common
reasonably acceptable counsel. In connection with actions, claims or proceedings
involving trademark or other intellectual property matters which are subject to
indemnification hereunder, Licensor shall at all times be entitled to be
represented by its own counsel, for whose reasonable fees and disbursements it
shall be entitled to indemnification hereunder.





4




--------------------------------------------------------------------------------




ARTICLE 11

THE LICENSED TRADEMARK




A. Licensee shall not join any name or names with the Licensed Mark so as to
form a new mark, unless and until Licensor consents thereto in writing. Licensee
acknowledges the validity of the Licensed Mark and the rights of Licensor with
respect to the Licensed Mark in the Territory in any form or embodiment thereof
and the goodwill attached or which shall become attached to the Licensed Mark in
connection with the business and goods in relation to which the same has been,
is or shall be used. Sales by Licensee shall be deemed to have been made by
Licensor for purposes of trademark registration and all uses of the Licensed
Mark by Licensee shall inure to the benefit of Licensor. Licensee shall not, at
any time, do or suffer to be done, any act or thing which may in any way
adversely affect any rights of Licensor in and to the Licensed Mark or any
registrations thereof or which, directly or indirectly, may reduce the value of
the Licensed Mark or detract from its reputation.




B. Licensee shall use the Licensed Mark in each jurisdiction in the Territory
strictly in compliance with the legal requirements obtained therein and shall
use such markings in connection therewith as may be required by applicable legal
provisions. Licensee shall cause to appear on all Licensed Product and on all
materials on or in connection with the sale of the Licensed Product the Licensed
Mark.  




D. Licensee shall never challenge the validity of the Licensed Mark or any
application for registration thereof, or any trademark registration hereof, or
any rights of Licensor therein. The foregoing shall not be deemed to prevent
Licensee from asserting, as a defense to a claim of breach of contract brought
against Licensee by Licensor for failure to perform its obligations hereunder,
that its ceasing performance under this Agreement was based upon Licensor's
failure to own the Licensed Mark in the United States of America, provided that
it is established in a court of law that Licensor does not own the Licensed
Mark, so as to preclude the grant of the license provided herein.




E. In the event that Licensee learns of any infringement or imitation of the
Licensed Mark or of any use by any person of a trademark similar to the Licensed
Mark, it promptly shall notify Licensor thereof. In no event, however, shall
Licensor be required to take any action if it deems it inadvisable to do so.




ARTICLE 12

SALE OF THE LICENSED MARK & ASSETS




Licensor agrees that during the term of this Agreement, or within 365 days after
any termination of this Agreement, other than as permitted Article 13A1, A2, A3
& A5 of this Agreement that if the Licensor shall sell any of its assets related
to the Licensed Product or the Licensed Mark, or if the Licensor is sold (the
“Sale,” as hereinafter defined), Licensee, or its designees shall be entitled to
receive, as compensation for increasing the value of the Licensed Product and
the Licensed Mark an amount of money (“Licensed Mark Sale Compensation”):based
upon the following formula:




(Gross Sales Proceeds from the sale of the Licensed Mark, or any asserts related
thereto -

Direct Costs of Sale - $1 million) x ___ percent (XX%)) = Licensed Mark Sale
Compensation




As used herein, the term "Sale" means (i) any sale, lease, exchange or other
transfer (in one transaction or series of transactions) of any of the assets
related to the Licensed Product and/or the Licensed Mark;  (ii) any
consolidation or merger of the Licensor with any other entity (including,
without limitation, a triangular merger) where the stockholders of the Licensor
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own, directly or indirectly, shares
representing at least eighty percent (80%) of the combined voting power of all
of the outstanding securities of the entity issuing cash or securities in the
consolidation or merger (or its ultimate parent corporation, if any, or (iii)
the Licensor is sold in its entirety.  As used herein, the term "Gross Sales
Proceeds" means any and all consideration, including, without limitation, cash,
notes, securities or otherwise, received by Licensor, or any stockholder of
Licensor, including, without limitation, any such consideration payable over
time as an earn-out or subject to any contingency’s.  Notwithstanding anything
to the contrary, to the extent that the Licensor is sold in its entirety, "Gross
Sales Proceeds" means only that portion of the sales price attributable to the
assets of the Licensed Mark, and not the total sales price of the Licensor.  




Direct Costs of Sale means any and all commissions and professional fees,
including legal & accounting fees, directly attributable to the Sale.




Licensor shall (i) provide Licensee with at least thirty (30) days prior written
notice of a pending Sale, (ii) provide to Licensee such information regarding
the Sale as Licensee may request, and (iii) cause the purchaser or any other
person paying the Gross sales proceeds in the Sale to pay the Licensed Mark Sale
Compensation directly to the Licensee or its designees.  In the event the
Licensor or any such Stockholder receives any of the Gross Sales Proceeds,
Licensor, or such stockholder, as the case may be, shall hold such amount in
trust for Licensee and promptly pay such amount to Licensee.  





5




--------------------------------------------------------------------------------

ARTICLE 13

DEFAULTS; TERMINATION




A. The following conditions and occurrences shall constitute "Events of Default"
by Licensee:




1.

The failure to pay Licensor the full amount due it under any of the provisions
of this Agreement by the prescribed date for such payment;




2.

The failure to deliver full and accurate reports pursuant to any of the
provisions of this Agreement by the prescribed due date therefore;




3.

The making or furnishing of a knowingly false statement in connection with or as
part of any material aspect of a report, notice or request rendered pursuant to
this Agreement;




4.

The failure to maintain the insurance required by Article10;




5.

The use of the Licensed Mark or sale of the Licensed Product in an unauthorized
or unapproved manner;




6.

The commencement against Licensee of any proceeding in bankruptcy, or similar
law, seeking reorganization, liquidation, dissolution, arrangement,
readjustment, discharge of debt, or seeking the appointment of a receiver,
trustee or custodian of all or any substantial part of Licensee's property, not
dismissed within sixty (60) days, or Licensee's making of an assignment for the
benefit of creditors, filing of a bankruptcy petition, its acknowledgment of its
insolvency or inability to pay debts, or taking advantage of any other provision
of the bankruptcy laws;




7.

The material breach of any other material promise or agreement made herein.




B. In the event Licensee fails to cure (i) an Event of Default within thirty
(30) days after written notice of default is transmitted to Licensee under
Article 13A.1, A2, A.3, A.5, A.6, or A.7; or (ii) Licensee fails to cure any
other Event of Default within sixty (60) days after written notice of default is
transmitted to Licensee or within such further period as Licensor may allow,
this Agreement shall, at Licensor's option, be terminated, on notice to
Licensee, and all Sales Royalties as in Article 8 above shall become due,
without prejudice to Licensor's right to receive other payments due or owing to
Licensor under this Agreement or to any other right of Licensor, including the
right to damages and/or equitable relief.




C. Upon the termination of this Agreement, in the event this Agreement is not
renewed as provided in Article 4 above, or in the event of the termination or
expiration of a renewal term of this Agreement, Licensee, except as specified
herein, will immediately discontinue use of the Licensed Mark, and sales of the
Licensed Product and will not resume the use thereof, or adopt any colorable
imitation of the Licensed Mark, or the Licensed Product.




D. The following condition and occurrence shall constitute Events of Default by
Licensor:




1.

Granting by the Licensor of a license to either the Licensed Product or the
Licensed Mark to any other person or entity during the term of this Agreement.




E. In the event Licensor fails to cure the Event of Default within thirty (30)
days after written notice of default is transmitted to Licensee under Article
13D.1, Licensee may take any action deemed necessary by the Licensee to protect
the license and any other rights granted to Licensee under this Agreement.




ARTICLE 14

RIGHTS ON EXPIRATION OR TERMINATION




A. If this Agreement expires or is terminated, Licensee shall cease to
manufacture the Licensed Product (except for work in process or to balance
component inventory) but shall be entitled, for an additional period of twelve
(12) months only, on a non-exclusive basis, to sell and dispose of its
inventory. Such sales shall be made subject to all of the provisions of this
Agreement and to an accounting for and the payment of Sales Royalty thereon.




B. Notwithstanding any termination in accordance with Article 13 above, Licensor
shall have and hereby reserve all rights and remedies which it has, or which are
granted to it by operation of law, to enjoin the unlawful or unauthorized use of
the Licensed Mark and the sale of the Licensed Product, and to Sales Royalties
payable by Licensee pursuant to this Agreement and to be compensated for damages
for breach of this Agreement.





6




--------------------------------------------------------------------------------




ARTICLE 15

SUBLICENSING AND DISTRIBUTION




A. (i) This Agreement and the License or other rights granted hereunder may be
assigned, sublicensed or transferred by Licensee, upon the approval of Licensor
in advance, in writing, which approval will not be unreasonably denied or
delayed. Any transferee shall be required to prove to Licensor that it is
capable of marketing, distributing and/or manufacturing the Licensed Product.




(ii) Consolidation. Notwithstanding anything contained to the contrary in this
Agreement, this Agreement shall not terminate if Licensee is merged or otherwise
consolidated into another entity which is the surviving entity of equal or
superior financial strength.




B. Licensee shall be entitled to use distributors in connection with its sale of
the Licensed Product under this Agreement without approval of Licensor. No such
distributor, however, shall be entitled to exercise any of Licensee's rights
hereunder except for the sale of Licensed Product which have been approved by
Licensor hereunder.




ARTICLE 16

MISCELLANEOUS




A. Representations. The parties respectively represent and warrant that they
have full right, power and authority to enter into this Agreement and perform
all of their obligations hereunder and that they are under no legal impediment
which would prevent their signing this Agreement or consummating the same.
Licensor represents and warrants that it has the right to license the Licensee
the Licensed Mark and the Licensed Product and that Licensor has not granted any
other existing license to use the Licensed Mark or to sell the Licensed Product
in the Territory and that no such license will be granted during the term of
this Agreement except in accordance with the provisions hereof.




B. Licensor's Rights. Notwithstanding anything to the contrary contained in this
Agreement, Licensor shall not have the right to negotiate or enter into
agreements with third parties pursuant to which it may grant a license to use
the Licensed Mark in connection with the manufacture, distribution and/or sale
of the Licensed Product covered hereunder in the prior to the termination or
expiration of this Agreement.




C.  Governing Law; Entire Agreement. This Agreement shall be construed and
interpreted in accordance with the laws of the State of New York applicable to
agreements made and to be performed in said State, contains the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof, supersedes all prior oral or written understandings and
agreements relating thereto and may not be modified, discharged or terminated,
nor may any of the provisions hereof be waived, orally.




D. No Agency. Nothing herein contained shall be construed to constitute the
parties hereto as partners or as joint venturers, or either as agent of the
other, and Licensee shall have no power to obligate or bind Licensor in any
manner whatsoever.




E. No Waiver. No waiver by either party, whether express or implied, of any
provision of this Agreement, or of any breach or default thereof, shall
constitute a continuing waiver of such provision or of any other provision of
this Agreement. Acceptance of payments by Licensor shall not be deemed a waiver
by Licensor of any violation of or default under any of the provisions of this
Agreement by Licensee.




F. Void Provisions. If any provision or any portion of any provision of this
Agreement shall be held to be void or unenforceable, the remaining provisions of
this Agreement and the remaining portion of any provision held void or
unenforceable in part shall continue in full force and effect.




G. Construction. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted. If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if those words or
phrases were never included in this Agreement, and no implication or inference
shall be drawn from the fact that the words or phrases were so stricken out or
otherwise eliminated.




H. Force Majeure. Neither party hereto shall be liable to the other for delay in
any performance or for the failure to render any performance under the Agreement
(other than payment to any accrued obligation for the payment of money) when
such delay or failure is by reason of lockouts, strikes, riots, fires,
explosions, blockade, civil commotion, epidemic, insurrection, war or warlike
conditions, the elements, embargoes, act of God or the public enemy, compliance
with any law, regulation or other governmental order, whether or not valid, or
other similar causes beyond the control of the party effected. The party
claiming to be so affected shall give notice to the other party promptly after
it learns of the occurrence of said event and of the adverse results thereof.
Such notice shall set forth the nature and extent of the event. The delay or
failure shall not be excused unless such notice is so given.





7




--------------------------------------------------------------------------------




Notwithstanding any other provision of this Agreement, either party may
terminate this Agreement if the other party is unable to perform any or all of
its obligations hereunder for a period of six (6) months by reason of said event
as if the date of termination were the date set forth herein as the expiration
date hereof.




I. Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the parties, their respective successors, Licensor's transferees
and assigns and Licensee's permitted transferees and assigns.




J. Resolution of Disputes. Any controversy or claim arising out of, in
connection with, or relating to this Agreement, shall be determined by
arbitration by a three person arbitration panel at the office of the American
Arbitration Association. Both Parties shall share equally the cost of such
arbitration (except each shall bear its own attorney's fees). Any decision
rendered by the arbitrators shall be final and binding, and judgment may be
entered in any court having jurisdiction.




K. Consolidation. Notwithstanding anything contained to the contrary in this
Agreement (a) this Agreement shall not terminate if Licensor is merged or
otherwise consolidated into another entity which is the surviving entity. (b)
Licensor shall be entitled to assign this Agreement to any Corporation to which
the Licensed Mark, or the Licensed Product is assigned.




L. Survival. The provisions of Articles 9, 10A, 10D, 11, 12, 14, 15, and 16
shall survive any expiration or termination of this Agreement.




M. Paragraph Headings. The paragraph headings in this Agreement are for
convenience of reference only and shall be given no substantive effect.

ARTICLE 17

NOTICES




Any notice or other communications required or permitted by this Agreement to be
given to a party will be in writing and will be considered to be duly given when
sent by any recognized overnight courier service to the party concerned to the
following persons or addresses (or to such other persons or addresses as a party
may specify by notice to the other):




TO LICENSOR:

Alexander L. Bozzi, III, President

The Enlightened Gourmet, Inc.

236 Centerbrrook Road

Hamden, CT 06518

Telephone:  (213) 422 1313

Email:  ALBozzi3@Yahoo.com




WITH A COPY TO:

Michael Traba

Financial Associates

3836 N. Keeler Avenue

Suite 200

Chicago, IL 60641

Telephone: (773) 802-7118

Email:  MTraba@Ameritech.Net




TO LICENSEE:  

J. Leo Glynn & Martin T. Kelly

Co-Owners

Calip Dairies, Inc.

701 Zerega Ave.

Bronx New York, 10473

Telephone: (718) 518-8700

Email:  MTKelly@EdysofNY.com and LGlynn@nyc-icecream.com





8




--------------------------------------------------------------------------------




Notice of the change of any such address shall be duly given by either party to
the other in the manner herein provided.




EXECUTED as of the day and year first written above:

CALIP DAIRIES, INC.













/s/ J. Leo Glynn                      

By: J. Leo Glynn

Co-Owner













/s/ Martin T Kelly                  

By:  Martin T Kelly

Co-Owner







THE ENLIGHTENED GOURMET, INC.













/s/ Alexander L. Bozzi, III    

By:  Alexander L. Bozzi, III

President





9




--------------------------------------------------------------------------------




SCHEDULE 1




Schedule of Licensed Products




1. Absolutely Free Double Chocolate Swirl Ice Cream Bar (6 - 4 ounce bar market
pack)

2. Absolutely Free Double Sundae Swirl Ice Cream Bar (6 - 4 ounce bar market
pack)

3. Absolutely Free Orange & Vanilla Cream Ice Cream Bar (6 - 4 ounce bar market
pack)

4. Absolutely Free Peach Melba Ice Cream Bar (6 - 4 ounce bar market pack)

5. Absolutely Free Cappuccino Fudge Ice Cream Bar (6 - 4 ounce bar market pack)

6. Absolutely Free Dulce de Leche Ice Cream Bar (6 - 4 ounce bar market pack)

7. Absolutely Free Hav-a-Cappuccino Ice Cream Cup (4- 6 ounce cup market pack).

8. Absolutely Free Burgundy Cherry Ice Cream Cup (4- 6 ounce cup market pack).

9. Absolutely Free Caramel Toffee Crunch Ice Cream Cup (4- 6 ounce cup market
pack).

10. Absolutely Free Vanilla Fudge Swirl Ice Cream Cup (4- 6 ounce cup market
pack).








10


